Title: To John Adams from William Peterkin, 26 June 1785
From: Peterkin, William
To: Adams, John


          
            Sir
            Macduff (formerly Down) by Banff N. Britain 26th June 1785
          
          I presume, in all humility, to request the protection of the Embassador of the United States of North America. I have been, for above sixteen years, a Clergyman of the Communion of the Church of Scotland. Having had repeated invitations to settle in N. America, I signified my intention of complying with them, to Lord Fife my present Patron. His Lordship has thought proper to hasten my emigration, by locking up my Church-doors, tho’ I have not demitted my charge. There have been no instances of such a mode of persecution in N. Britain since the Revolution. I intend to embark from Clyde to Philadelphia, within these three weeks, & hope to breathe my last among Free Men. I humbly trust, a Gentleman of your distinguished character, the Representative of the friends of human kind, will not suffer my Wife & six young children to starve, till I shall be able to send for them. To so much penury am I reduced by aristocratic power, that I am obliged to ensure my life, to command money to pay my passage to America.
          My testimony concerning the above particulars, will derive some weight from the perusal of the inclosed Letter from Dr. Rush, a Gentleman of undoubted character, who honors me with his correspondence. I have also the honor to be known to several persons of character & distinction in this Country: particularly Alexr Garden Esqr M. P. Banff; Sir James Pringle Bart. Stitchell, Berwick: The Rt. Hon. Lady Banff, presently at Melvill House, Edinburgh or The Rt Hon. Lord Adam Gordon M. P. London. Any of these, will, I doubt not, give such a character of me to your Excellency as shall be satisfactory— I have the honor to be, with the utmost deference & respect / Sir / Your most devoted, most obedient / & most humble Servant
          
            Will: Peterkin
          
        